Citation Nr: 0105044	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-20 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of acromioclavicular separation, right shoulder, with chronic 
pain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to April 
1979, from October 1984 to June 1986, and from July 1986 to 
September 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for the right shoulder 
disability and assigned a 10 percent rating thereto.


FINDING OF FACT

Current manifestations of the veteran's residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain, include an absence of nonunion, with no indication of 
dislocation on recent X-ray examination; the veteran is able 
to abduct his right upper extremity to 180 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of acromioclavicular separation, right shoulder, 
with chronic pain, have not been met.  38 U.S.C.A.          § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.7, 4.20, 4.40, 4.45 and Part 4, 
Diagnostic Code 5203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of the claim on appeal has been met.  The veteran has been 
examined by VA for compensation purposes and all indicated 
treatment records have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain, for which the RO has assigned a 10 percent rating in 
accordance with the provisions of Diagnostic Codes 5299-5203 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.  

The veteran's service-connected residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain, is rated analogous to impairment of the clavicle or 
scapula under the provisions of Diagnostic Code 5203.  
38 C.F.R. § 4.20.  In accordance with the provisions of 
Diagnostic Code 5203, relative to either upper extremity, a 
10 percent rating is warranted for malunion of the clavicle 
or scapula or nonunion without loose movement; a 20 percent 
rating is warranted for either nonunion of the clavicle or 
scapula with loose movement or dislocation of the clavicle or 
scapula.  

The veteran asserts that he experiences pain in his right 
shoulder on an intermittent basis, though frequently if he 
engages in "activit[ies]" such as playing basketball or 
typing.  In this regard, when the veteran was examined by VA 
in November 1997, at which time he indicated that "any number 
of" inservice incidents may have occasioned his then present 
pain in his right shoulder, there was "no appreciable 
tenderness" on palpation of his right shoulder.  There was no 
edema, and no laxity was noted.  Relative to motion in his 
right shoulder, he exhibited an ability to flex forward to 
180 degrees, and to abduct to 170 degrees; external and 
internal rotation was exhibited to 75 and 90 degrees, 
respectively.  There was "some crepitus" on palpation of the 
right shoulder joint.  Pertinent X-ray examination revealed a 
"decrease in the subacromial joint space and [the] humeral 
head appear[ed] to be slightly superiorly located", the 
foregoing thought to be possibly "positional in nature"; 
there was no indication of acute fracture.  Additional X-ray 
examination was thought to be advisable if there was "concern 
with [acromioclavicular] joint separation".  The pertinent 
overall examination diagnosis was acromioclavicular 
separation of right shoulder "by history" with residual 
chronic pain.

When the veteran was examined by VA in February 2000, he 
complained of experiencing pain in his right shoulder and 
related that his chiropractor had told him that the "tendon 
connecting his clavicle [was] torn".  He indicated that pain 
in the right shoulder joint was not constant, but depended on 
whether he engaged in certain activities.  On physical 
examination, relative to motion in his right shoulder, he 
exhibited an ability to flex, extend, abduct and adduct to 
180, 90, 180 and 45 degrees, respectively; internal and 
external rotation was exhibited to 50 and 80 degrees, 
respectively.  The right shoulder was free of tenderness.  
There was no evidence of either "any dislocation or 
subluxation."  Neither fracture, dislocation nor 
acromioclavicular separation was shown on pertinent X-ray 
examination.  

The following month, in March 2000, a magnetic resonance 
imaging (MRI) of the veteran's right shoulder was performed 
under non-VA auspices.  The findings included notation that 
the "acromioclavicular joint and the morphology of the 
acromion appear normal".  The impression was "normal MRI".

In considering the veteran's claim for a rating in excess of 
10 percent for residuals of acromioclavicular separation, 
right shoulder, with chronic pain, the Board has no reason to 
dispute his above-noted assertion relative to experiencing 
pain in his right shoulder on an intermittent basis, though 
frequently if he engages in "activit[ies]" such as playing 
basketball or typing.  Notwithstanding the foregoing 
consideration, however, the Board is of the opinion, owing to 
the reasoning advanced below, that his presently assigned 10 
percent rating for his service-connected residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain, is wholly proper.  In reaching such conclusion, the 
Board would emphasize that, while a 20 percent rating is 
warranted under Diagnostic Code 5203 for either nonunion of 
the clavicle or scapula with loose movement or dislocation of 
the clavicle or scapula, there was no evidence of fracture (a 
precondition for nonunion) on the above-cited X-ray 
examinations performed by VA in November 1997 and February 
2000, and there was no indication of dislocation on the 
latter X-ray (or on related physical examination on the 
February 2000 examination).  Further, given the veteran's 
demonstrated ability on the February 2000 VA examination to 
abduct his right upper extremity to 180 degrees, the same 
being well above the level of the shoulder plane, see 
38 C.F.R. § 4.71, Plate I (2000), a 20 percent rating in 
accordance with the pertinent provision of 38 C.F.R. Part 4, 
Diagnostic Code 5201 (2000) (which authorizes a 20 percent 
rating if the pertinent ability to abduct is limited to the 
level of the shoulder plane) is similarly not in order.  In 
view of the foregoing observations, then, the Board is 
constrained to conclude that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
residuals of acromioclavicular separation, right shoulder 
with chronic pain.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's right shoulder, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, on the occasion of his 
February 2000 examination by VA, the veteran indicated that 
his right shoulder pain, in addition to being only 
intermittent, would merely equate with a "four" on a 1-10 
scale.  Further, on the same examination, while the VA 
examiner observed that the veteran's shoulder would develop 
weakness and become fatigued "on repetitive movements", the 
examiner cited the veteran's cervical spine ("and not...the 
shoulder") as the "cause" of the same.  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the right shoulder, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's right 
shoulder, more closely approximate those required for a 20 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of the benefit sought on appeal.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096; 
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45 and Part 4, Diagnostic 
Code 5203.

In addition, with respect to the veteran's above-addressed 
claim for a higher disability rating, the Board has 
considered the discussion advanced by the United States Court 
of Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999), wherein it indicated that, especially when 
there was a long duration between a claimant's original claim 
for service connection and the assignment of an original 
rating, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  
However, the duration between receipt of the veteran's 
related original claim (March 1996) and the assignment of the 
initial respective rating was not unduly long, i.e., only 
approximately two years.  Further, the veteran's presently 
assigned 10 percent rating is effective from the date of the 
corresponding original claim and, in any event, at no time 
during the appeal period has the disability at issue been 
more than 10 percent disabling.  Given the foregoing, then, 
the Board is of the view that the cited Fenderson rationale 
does not apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently employed by a security service) has offered no 
objective evidence that the disablement occasioned by his 
residuals of acromioclavicular separation, right shoulder, 
with chronic pain, at all interferes with his employability 
to a degree greater than that contemplated by the regular 
schedular standards which, as noted above, contemplate 
impairment in earning capacity in civil occupations.  
Therefore, an exceptional or unusual disability picture 
(i.e., one where the veteran's currently assigned pertinent 
rating is found to be inadequate) is not presented.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A rating in excess of 10 percent for residuals of 
acromioclavicular separation, right shoulder, with chronic 
pain, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

